DETAILED ACTION

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s application filed on 11/23/2020 has been reviewed by the examiner in view of prior art of records Torok et al. (US 9,324,322 B1), and the prior art of records Torok fails to teach the cited claim limitations of “modifying the external audio data via a change to the first audio data in the external audio data to generate a modified audio data”. Prior art Torok teaches a speech recognition system that automatically recognizes and acts in response to significant audio interruptions. Received audio is compared with stored acoustic signatures of noises which may trigger a change in device operation, such as pausing, loudening or attenuating of content playback after hearing a certain audio interruption, such as a doorbell, etc.. However, prior art Torok fails to teach the cited claim limitations of “modifying the external audio data via a change to the first audio data in the external audio data to generate a modified audio data”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 1, 2022
/SIMON KING/Primary Examiner, Art Unit 2653